DISSENTING OPINION
By HORNBECK, J.
The court is not justified in rendering final judgment for the defendant. If the reversal were on the weight of the evidence, a much closer question would be presented.
The age of the minor precludes the determination as a matter of law that he was chargeable with contributory negligence. Because of the knowledge of the motorman of the proximity of the school zone, the presence of many young children at the curb preparatory to moving across the street at or about the time that the car would reach the intersection, the probability in one view of the testimony that the patrol boy held up his stop sign high enough to put the motorman on notice, there was a factual question whether slow movement of the car through the intersection was sufficient or bringing the car to a complete stop was required.